EXHIBIT 10.2 Dated August 17, 2009 between Guangzhou Termbray Electronics Technology Co., Ltd as Mortgagor and CHINA CONSTRUCTION BANK Guangzhou Economic and Technological Development District BRANCH as Mortgagee MAXIMUM-AMOUNT MORTGAGE CONTRACT THIS MAXIMUM-AMOUNT MORTGAGE CONTRACT is made by and between: Guangzhou Termbray Electronics Technology Co., Ltd,located at 888 Jiu Fu West Road, Jiu Long Town, Luo Gang District, Guangzhou P.R.C. 510555 with Mr. Daniel J. Weber as its legal representative (or principal officer) and its fax number 020-8781-1571 and its telephone number 020-8749-0139 as mortgagor (“Party A”) (“Party A”); and CHINA CONSTRUCTION BANK Guangzhou Economic and Technological Development District BRANCH, located at 302 Zhi Cheng Ave. Guangzhou Economic and Technological Development District, Guangzhou P.R.C. 510730 with Mr. Qili Li as its principal officer and its fax number being 020-822-1427 and its telephone number being 020-8222-427 as mortgagee (“Party B”). Party A and Party B hereinafter are collectively referred to as the “Parties” and individually as a “Party”.
